Name: Commission Directive 2001/32/EC of 8 May 2001 recognising protected zones exposed to particular plant health risks in the Community and repealing Directive 92/76/EEC
 Type: Directive
 Subject Matter: environmental policy;  agricultural activity;  agricultural policy;  natural and applied sciences;  economic geography
 Date Published: 2001-05-09

 Avis juridique important|32001L0032Commission Directive 2001/32/EC of 8 May 2001 recognising protected zones exposed to particular plant health risks in the Community and repealing Directive 92/76/EEC Official Journal L 127 , 09/05/2001 P. 0038 - 0041Commission Directive 2001/32/ECof 8 May 2001recognising protected zones exposed to particular plant health risks in the Community and repealing Directive 92/76/EECTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), and in particular the first subparagraph of Article 2(1)(h) thereof,Having regard to the requests made by Denmark, Greece, Spain, France, Ireland, Italy, Austria, Portugal, Finland, Sweden and the United Kingdom,Whereas:(1) Under the provisions of Directive 2000/29/EC, "protected zones" exposed to particular plant health risks may be defined and therefore may be accorded special protection under conditions compatible with the internal market. Such zones were defined in Commission Directive 92/76/EEC of 6 October 1992, recognising protected zones exposed to particular plant health risks in the Community(2) as last amended by Directive 2000/23/EC(3).(2) Since then, there have been significant developments in the plant health status of some of these zones initially recognised as protected zones in respect of the relevant harmful organisms.(3) From information supplied by Denmark it appears that it is no longer appropriate to maintain the protected zone recognised for Denmark in respect of Bemisia tabaci Genn. (European populations) and tomato spotted wilt virus.(4) Certain provisions on protective measures in Portugal against Gonipterus scutellatus Gyll. and in the United Kingdom and in Ireland against Pissodes spp. (European) should be modified to take into account the present distribution of these organisms in the respective countries.(5) From information supplied by United Kingdom and Sweden it appears that following local government reorganisation, the current description of the respective protected zones in respect of Dendroctonus micans Kugelan and Leptinotarsa decemlineata Say should be modified.(6) Under Directive 92/76/EEC, Austria, Ireland and the regions of Apulia, Emilia-Romagna, Lombardia and Veneto in Italy were provisionally recognised as protected zone in respect of Erwinia amylovora (Burr.) Winsl. et al. for a period expiring on 31 March 2001.(7) From information supplied by Ireland it appears that the provisional recognition of the protected zones for Ireland in respect of Erwinia amylovora (Burr.) Winsl. et al. should be extended for a further limited period.(8) From information supplied by Austria and Italy it appears that some areas within Austria and Italy should not longer be recognised as protected zones in respect of Erwinia amylovora (Burr.) Winsl. et al., whilst other areas should be recognised as protected zones in respect of Erwinia amylovora (Burr.) Winsl. et al. for a further limited period.(9) From information supplied by France it appears that some areas within France should not longer be recognised as protected zones in respect of Erwinia amylovora (Burr.) Winsl. et al.(10) From information supplied by United Kingdom it appears that the provisional recognition of the protected zone for United Kingdom in respect of beet necrotic yellow vein virus should be extended for a further limited period.(11) It is therefore necessary to modify the existing designation of protected zones. In the interest of clarity, a new list of such zones should be adopted. Directive 92/76/EEC should therefore be repealed. In view of the continuing plant health problems, this Directive should enter into force and be transposed as soon as possible.(12) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1The zones in the Community listed in the Annex are hereby recognised as "protected zones" referred to in the first subparagraph of Article 2(1)(h) of Directive 2000/29/EC, in respect of the harmful organism(s) listed against their names in the Annex.In the case of point 2 of (b), for Ireland, for Italy (Emilia-Romagna: provinces of ForlÃ ­-Cesena, Parma, Piacenza and Rimini; Lombardia; Trentino-Alto Adige: autonomous province of Bolzano; Veneto), and for Austria (Burgenland, KÃ ¤rnten, NiederÃ ¶sterreich, Osttirol, Steiermark, Wien), the said zones are recognised until 31 March 2002.In the case of point 1 of (d), the said zone in United Kingdom is recognised until 31 March 2002.Article 2The extension of the recognition beyond the dates referred to in Article 1, and any amendment to the list of protected zones referred to in Article 1, shall be made in accordance with the procedure laid down in Article 18 of Directive 2000/29/EC, taking into account the results of appropriate surveys based on Community conditions and monitored by Commission experts.Article 31. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 21 May 2001 at the latest. They shall apply them from 22 May 2001. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The procedure for such a reference shall be adopted by Member States.2. Member States shall immediately communicate to the Commission the essential provisions of domestic law which they adopt in the field governed by this Directive. The Commission shall inform the other Member States thereof.Article 4Directive 92/76/EEC is hereby repealed with effect from 22 May 2001.Article 5This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 22 May 2001.Article 6This Directive is addressed to the Member States.Done at Brussels, 8 May 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 305, 21.10.1992, p. 12.(3) OJ L 103, 28.4.2000, p. 72.ANNEXZONES IN THE COMMUNITY RECOGNISED AS "PROTECTED ZONES", IN RESPECT OF HARMFUL ORGANISM(S) LISTED AGAINST THEIR NAMES>TABLE>